MEMORANDUM OF DECISION.
Defendant Daniel Duncan appeals from his conviction in Superior Court (Kennebec County), following a jury trial, for operating a motor vehicle after his license was suspended, 29 M.R.S.A. § 2184 (Supp.1983-1984). Upon conviction defendant was sentenced to serve five days in the county jail and pay a fine of $500.00. On appeal defendant argues that, although the sentence is within the range permitted by the statute, it is nevertheless illegal, because the trial justice based the sentence on his belief that defendant and a defense witness committed perjury. In State v. Hines, 472 A.2d 422 (Me.1984), and State v. Plante, 417 A.2d 991 (Me.1980), this Court rejected the contention that it is error for the trial justice to expressly consider his disbelief of *192a defendant’s testimony as one factor, among others, in imposing an appropriate sentence. The record in the present case fails to demonstrate that the sentence was based solely on the justice’s conclusion that defendant had told a “cock-and-bull story” on the stand and that he also had his son “come in and do it.”
The entry shall be:
Judgment affirmed.
All concurring.